Citation Nr: 1512692	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.
 
In July 2014, the Veteran testified before the undersigned at a video-conference hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the electronic claims file.

While the RO characterized the hearing loss claim as a single issue, the Board has separated the claim as captioned on the title page in accordance with medical findings.

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision.

The issues of entitlement to service connection for right ear hearing loss and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is related to service.
CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the claim for service connection for tinnitus, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in favor of the appellant, the Board finds that service connection for tinnitus is warranted.

The Veteran has a current diagnosis of tinnitus, documented on VA examination in July 2012.  
The Veteran contends that he was exposed to hazardous noise while serving on the flight line as an aircraft mechanic in the United States Air Force.  There is a high probability of hazardous noise exposure associated with this military occupational specialty (MOS).  See Duty MOS Noise Spreadsheet, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010).  He further contends that he experienced tinnitus in service.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation.")  The Board thus finds the Veteran was exposed to extreme noise in service and had tinnitus during service.   

On the question of whether the appellant's in-service noise exposure is etiologically related to his current tinnitus, the July 2012 VA examiner opined only that the tinnitus was a symptom of the Veteran's hearing loss.

The probative value of the VA examiner's opinion is diminished by the fact that she did not explain why the Veteran's tinnitus would be unrelated to his in-service noise exposure, which she accepted and discussed elsewhere in the report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding most of the probative value of a medical opinion comes from its reasoning.)  By contrast, the Veteran is competent to report experiencing tinnitus during service, and his lay assertions are found to be credible for the purpose of linking the onset of his tinnitus to the exposure to excessive noise levels during active service.

The evidence is in relative equipoise in showing that the current tinnitus as likely as not had its clinical onset in service due to the Veteran's exposure to harmful noise associated with his MOS.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

The Board expresses no opinion regarding the severity of the Veteran's tinnitus.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for tinnitus is granted.


REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

1.  Contact the Veteran and invite him to identify any pertinent audiologic evidence, both VA and private, regarding his hearing loss, if not already on file.  The RO/AMC should also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

2.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of right ear hearing loss and left ear hearing loss.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be performed..  Definitive findings and diagnoses should be entered, to include pure tone audiometry thresholds, in decibels, for each of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 hertz, as well as speech audiometry (in percentages) for each ear.

The examiner must then provide an opinion as to the following:

a.  Indicate whether or not the Veteran meets the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a)(b).  Exceptional patterns of hearing impairment exist under C.F.R. § 4.86(a) where the puretone threshold at each of the four specified frequencies (1000, 20000, 3000, and 4000 Hertz) is 55 decibles or more.  Exceptional patterns of hearing impairment exist under C.F.R. § 4.86(b) where the puretone threshold is 30 decibles or less at 1000 Hertz, and 70 decibles or more at 2000 Hertz.

b.  Indicate whether the right ear hearing loss and left ear hearing loss began during active service or are related to any incident of service, to include the Veteran's exposure to extreme noise during the course of his duties on the flight line as an aircraft mechanic in the United States Air Force.  

c.  Indicate whether sensorineural hearing loss was manifested within one year of separation from service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* An undated audiogram (stapled to a service treatment record dated from May 1965), an April 1966 audiogram, and an October 1967 audiogram included on the separation examination report.  As necessary, the examiner should convert the in-service audiometric test results from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units.

* July 2012 VA examiner's findings that the Veteran did not meet the requirements for hearing loss for VA purposes in the right ear, but he did in the left ear.  

* July 2012 VA examiner's finding that the Veteran's hearing loss was less likely than not related to in-service noise exposure, because "damage from noise exposure occurs at the time of the exposure," and his in-service audiograms were normal for VA rating purposes.

* The Veteran's reports of experiencing hearing loss during service.  (The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as decreased hearing acuity.)

* The Veteran's reports that following service, he worked in an office and was not exposed to hazardous noise recreationally or occupationally.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


